In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00340-CR


                            HENRY JAMES SAMORA, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 320th District Court
                                     Potter County, Texas
            Trial Court No. 77,765-D-CR, Honorable Pamela Cook Sirmon, Presiding

                                        November 4, 2019

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pursuant to a plea bargain agreement, appellant Henry James Samora was

convicted for failure to comply with sex offender registration requirements1 and sentenced

to eight years’ confinement. The trial court’s certification of appellant’s right of appeal

reflects that appellant’s case is a plea-bargain case with no right of appeal and that




      1   TEX. CODE CRIM. PROC. ANN. art. 62.102 (West 2018).
appellant has waived the right of appeal. TEX. R. APP. P. 25.2(a)(2), (d). Notwithstanding

the certification, appellant filed a notice of appeal challenging his conviction.


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter dated October 9, 2019, we notified appellant of the consequences

of the certification and invited him to file an amended certification showing a right of

appeal or demonstrate other grounds for continuing the appeal by October 21. Appellant

has not responded to the Court’s letter to date.


       Accordingly, the appeal is dismissed. TEX. R. APP. P. 25.2(d).


                                                   Per Curiam


Do not publish.




                                              2